         Case 6:21-cv-06303-FPG Document 64 Filed 08/31/21 Page 1 of 2




August 31, 2021

Hon. Frank P. Geraci, Jr.
United States District Judge
Western District of New York
U.S. Courthouse
100 State Street
Rochester, NY 14614

   Re:    Emilee Carpenter, LLC, et al. v. Letitia James, et al.
          Docket No. 21-CV-6303-FPG
          Supplemental Authority

Dear Judge Geraci:

      I write to alert the court to an amicus brief recently signed by Defendant
Attorney General James on New York’s behalf in a Fourth Circuit case. See Brief for
Massachusetts, et al. as Amici Curiae in Support of Defendants-Appellees,
Updegrove v. Herring, No. 21-1506 (4th Cir. August 27, 2021) (“Amicus Br.”). This
amicus brief is relevant for this Court’s standing analysis.

       Like Emilee Carpenter’s case, Updegrove v. Herring involves a photographer
challenging a state public-accommodations law that forces him to offer and create
photographs conveying messages celebrating same-sex marriage. Updegrove v.
Herring, No. 1:20-cv-1141, 2021 WL 1206805 (E.D. Va. March 30, 2021). On appeal,
Virginia argued that it had “significant and compelling state interests” to apply its
public-accommodations law to compel this photography. Brief for Appellees at 2,
Updegrove v. Herring, No. 21-1506 (4th Cir. August 20, 2021).

       In support of that argument, New York in its amicus brief affirmed that
states like it have a “sovereign and compelling interest” in applying their public-
accommodations laws to force photographers to offer and create photographs
celebrating same-sex weddings. Amicus Br. at 1, 19–26. According to New York,
states cannot afford to exempt photography studios from public-accommodations
laws because that would “fundamentally hamstring” these laws and “frustrate the
law’s very purpose.” Id. at 22.

     As this amicus brief shows, New York continues to affirm that it has a
compelling need to apply its public-accommodations laws to force creative
        Case 6:21-cv-06303-FPG Document 64 Filed 08/31/21 Page 2 of 2




professionals like Emilee to create messages celebrating same-sex marriage. This
position in turn underscores that Emilee faces a credible enforcement threat under
New York’s laws and has standing to challenge them. See Mem. of Law in Response
to State Defendants’ Motion to Dismiss, 3-11, ECF No. 57.

                                         Respectfully submitted,


                                         /s/ Jonathan A. Scruggs
                                         Jonathan A. Scruggs, Esq.
                                         ALLIANCE DEFENDING FREEDOM
                                         Counsel for Plaintiff-Appellants

cc: All Counsel of Record via
    the CM/ECF System




                                        2
